DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejection to claim 38 is moot in view of the claim cancellation filed on Nov. 19, 2020.
The rejection of claims 36 and 39 under 35 USC 112(b) as being indefinite is hereby withdrawn in view of the claim amendments filed on Nov. 19, 2020.
The rejection of claims 40 and 43-46 under 35 USC 103 as being unpatentable over Chung et al. (US 2008/0107646; of record) in view of Fraser et al. (US 2015/0056276; of record) are hereby withdrawn in view of the claim amendments filed on Nov. 19, 2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Chung et al. (US 2008/0107646; of record), teach a method for preventing, treating or ameliorating pruritis caused by skin, mucosa or systemic disorder (e.g., psoriasis), wherein the method comprises administering to a subject with pruritis an effective amount of a formulation consisting essentially of a phenylbutyric acid or short-chain fatty acid derivative and a pharmaceutically acceptable carrier, salt or solvate thereof (Abstract and [0025]). Chung et al. do not teach that the abovementioned butyric acid is used in a method to cause the disappearance of a psoriatic lesion, as instantly claimed.
The prior art is free of any teaching or suggestion of a method of causing disappearance of a psoriatic lesion in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition in a unit dosage form comprising a therapeutically-effective amount of the following: a) butyric acid, b) propionic acid, c) inorganic magnesium salt, d) vitamin D3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617